Mr. Chibe Justice Cartwright, dissenting: I am unable to agree with the conclusion reached in this and other cases at the present term that district road taxes regularly assessed and levied under the Road and Bridge law in force prior.to July 1, 1913, could not be afterward collected because of the repeal of the law under which they were levied. In the several towns under the labor system district road taxes were assessed and lists were made and subscribed by the commissioners of highways and filed in the offices of the town, clerks under the law in force at the time. That law provided that the commissioners of highways of each town should annually ascertain, as nearly as practicable, how much money must be raised by tax on real and personal property and railroad property for the making and repairing of roads within the limit fixed by the law, and should levy and assess the same as a road tax against said property. The commissioners were required to make a list for each district, containing a description of each tract of land in the district, and the name of the owner, if known, and the name of the owner of any railroad property, and set opposite each tract of land the valuation thereof, and opposite each valuation should extend the road tax assessed thereon in a separate column. The lists were to be deposited with the town clerk and filed in his office, and the clerk was to make a copy of each list and deliver the same to the respective overseers of highways of the several districts, one copy to contain the real and personal property road tax. It was the duty of the town clerk to post notices of the amount of road tax assessed on each $100 worth of real and personal estate and that persons interested could pay the same in labor on the highways. Every overseer of highways was to give notice to each person residing in his district against whom a land, railroad property or personal property road tax was assessed, of the time and place when he might appear and pay his road taxes in labor, and it was provided that any person might elect to pay the same to the overseer in money. If the road tax was not paid, either in labor or money, to the overseer, a delinquent list was to be returned and laid before the board of supervisors, and it was made the duty of the. board to cause the amount of arrearage of the road tax to be levied on the lands returned. The Road and Bridge law under which the district road taxes were assessed and levied was repealed by the act which took effect on July i, 1913, but chapter 131 of the Revised Statutes of 1874 provides that no new law shall be construed to repeal a former law, whether such former law is expressly repealed or not, as to any right accrued or claim arising under the former law or in any way whatever affect any right accrued or claim arising before the new law takes effect, save only that the proceedings thereafter shall conform, as far as practicable, to- the laws in force at the time of such proceedings. At the time the tax lists were made and filed with the town clerks the Road and Bridge law authorized the levy of the tax, which might be paid in labor, and if not so paid should become a tax upon land when levied by the board of supervisors in the manner prescribed by the statute. (People v. Chicago and Illinois Midland Railway Co. 260 Ill. 624.) Before. July 1, 1913, the several towns had acquired a right to payment of the tax either in labor or money, at the election of the tax-payer, and those who paid in labor were merely satisfying a perfectly legal and valid claim against their land for the amount of the tax. The right to have the tax levied on land by taking the steps required b}*' law had accrued before the present statute took effect, and I do not see how it can be said that the right was not saved under the provisions of chapter 131. The overseers had the collection of the tax in charge, and if it was not paid to them, the duty was enjoined upon the board of supervisors, upon the return of the delinquent list, to cause the amount of arrearage returned to be levied upon the lands returned and to be collected in the same manner as other taxes. The sole objection of the appellant in this case was that the law had been repealed, and there was no objection that the proper steps for the collection of the tax were not taken or were not in conformity, as far as practicable, with the present statute. If the appellant owed the tax on July 1, 1913,—which I think cannot be denied,—the right to it had accrued and the right to collect it was saved by the statute. The decision in People v. Toledo, St. Louis and Western Railroad Co. 249 Ill. 175, does not justify the conclusion that the right to collect the tax was destroyed by the repeal of the statute. In that case the highway commissioners, on March 30, 1909, fixed the amount of the levy at thirty cents on the $100 but took no steps to levy the tax,-and on April 6, 1909, at the annual town meeting, the labor system was abandoned and the cash system of paying road and bridge taxes was adopted. Afterward, and when there was no law for the levy of a district road tax in the town, the commissioners, on April 20, 1909, fixed the rates to be allowed for labor and made the tax lists and filed them in the office of the town clerk. No tax had been levied under any existing law, and the levy of the tax under , the labor system after the township had adopted the cash system was illegal and void. In this case and other kindred cases the tax was levied under an existing law, and the present Road and Bridge law was not adopted until June 27, 1913, only three days before it took effect.